Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
1.	This office action is in response to an amendment received on 11/18/21 for patent application 16/802,530.
2.	Claims 2, 9 are amended.

                                              RESPONSE TO ARGUMENTS
Applicant argues#1
Here, claim 2, for example, has been amended as:   2. (Currently Amended) An apparatus comprising: a network interface; a screen; at least one processor to: 
receive, via the network interface, a plurality of compliance violation records; 
generate a queue in the memory; store the compliance violation records in the queue; 
determine whether a given compliance record meets an alert criteria; in response to determining that the given compliance record meets the alert criteria, render an alert popup on the screen; display the given compliance record on the screen, in response to detecting a selection of the alert popup; search the memory for a letter template that corresponds to the given compliance record; and generate a letter based on the letter template, wherein the plurality of compliance violation records are stored in a database of an application including a business layer and a data layer, wherein the business layer stores business logic code of the application and includes a first class containing methods configured to retrieve data related to the plurality of compliance violation records, a second class containing methods configured to generate the alert popup, and a third class containing methods configured to generate the letter, and wherein the data layer stores static methods configured to select, update, and transfer data to or from the database, the data layer including a fourth class containing methods configured to retrieve data related to the plurality of compliance violation records, and a fifth class containing methods configured to search the database.

As amended, claim 2 falls into several of the categories of a practical application listed above.
1. Category 1
Under this category, when “an additional element reflect[s] an improvement in the functioning of a computer, or an improvement to other technology or technical field,” the abstract idea has been integrated into a practical application. MPEP 2106.05(a) provides additional guidance on this subject. Specifically, MPEP 2106.05(a) states that “[i]n determining patent eligibility, examiners should consider whether the claims ‘purport[s] to improve the functioning of the computer itself.’’” Here, the claimed invention is such an improvement on the functioning of the computer itself. In particular, the claimed invention, as recited in the amended claim 2, IS A PARTICULAR COMPUTER APPLICATION with a business layer and a data layer that better organizes information related to, for example, financial instruments.  



Examiner Response
Examiner respectfully disagrees.
The claimed invention does not improve the functioning of the computer itself.  
Applicant is pointed to the October 2019 update, which states on page 13: During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement.
Now turning to the instant specification, which discloses in the paras below:
[0074] FIG. 2 depicts an exemplary database configuration according to an embodiment. As shown in FIG. 2, database 200 may comprise various folders and files that may be searched, culled, reviewed, edited, saved, downloaded, uploaded, or otherwise interacted with by various elements of system 100. [
0075] Business Layer 
[0076] FIG. 3 shows an exemplary business layer 300 of an application according to an embodiment. The business layer of this application is represented by the IRM.Business project. All business logic code of the application will be stored in this layer. Each business class will have a correspondent Data layer class. DataTable and DataSet will 
It can be seen from the instant specification that there is no technical explanation of the asserted improvement (business logic/software technology) and reflected in the claims. The additional elements in the claim ( the memory, network interface, screen, processor, business and data layer) are all computing components that are recited at a high level of generality, and as such are being used as a tool to implement the identified abstract idea. 
Therefore there are no additional elements in the claims that are indicative of integration into a practical application.
As far as the argument pertaining to Core Wireless:
The 2019 PEG is now applicable, and point out which of the enumerated groupings of abstract ideas applies to the claimed concept previously identified as an abstract idea. The 2019 PEG is consistent with the Supreme Court and Federal Circuit subject matter eligibility decisions. 
Under the 2019 PEG, examiners will still be applying the Supreme Court and Federal Circuit decisions, but will be taking a different approach to how those decisions are used. In particular, examiners will rely upon the 2019 PEG’s enumerated groupings of abstract ideas, which are principles distilled from judicial decisions, as the primary tool for identifying abstract ideas. 
Examiner has followed the 2019 PEG guidance in rejecting the claims under 35 USC 101, see the section 101 rejection below.
 The rejection is maintained.

Applicant argues#2
il. Category 4
Under this category, the claims may integrate the abstract idea into a practical application if there is “an additional element effecting a transformation or reduction of a particular article to a different state or thing.” Here, the amended limitations of claim 2 alter the states of at least the claimed memory and screen. For example, by “render[ing] an alert popup on the screen; display[ing] the given compliance record on the screen, in response to detecting a selection of the alert popup,” the state of the screen in the apparatus is changed — framebuffers are overwritten, pixels are turned on or off, etc. Further, by “search[ing] the memory for a letter template that corresponds to the given compliance record; and generat[ing] a letter based on the letter template,” the state of the memory in the apparatus is also changed — memory are overwritten, memory address and/or tables are updated, etc. Therefore, the states of the claimed memory and screen are changed by the claims, and the claims fall under category 4 of the 2019 PEG and integrate the abstract idea into a practical application. 
Examiner Response
Examiner respectfully disagrees.
The limitation, “rendering an alert; displaying the given compliance record in response to detecting the alert” is part of the identified abstract idea. The screen and an alert popup is related at a high level of generality, and as such is being used as a tool to implement the abstract idea.
Furthermore the limitation, “searching, for a letter template that correspondsto the given compliance record” is part of the identified abstract idea.
The memory is recited at a high level of generality and is being used as a tool to implement the identified abstract idea.
The rejection is maintained.

Applicant argues#3
lil. Category 5

Under this category, the claims may also integrate the abstract idea into a practical application if there is “an additional element applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.” Here, claim 2, as amended, now recites a particular implementation, one in which there is a specific application having a business layer and a data layer. Claim 2 further specifies the classes and methods in the business layer and the data layer. Therefore, even assuming that the Examiner is correct, arguendo, that claim 2 recites abstract ideas, there are additional elements in claim 2 that go beyond generally linking the abstract idea to a particular technological environment — i.e. a computing environment. That is, the additional elements do not merely recite the words “apply it” with the abstract idea in an effort to monopolize the entire abstract idea. Instead, the additional elements clearly recite specific programming structures for implementing the alleged abstract ideas in a particular way. Accordingly, claim 2, as amended, meaningfully narrows the claimed subject matter beyond simply and broadly linking the abstract idea to computer systems in general. Therefore, the claims fall under category 5 of the 2019 PEG and integrate the abstract idea into a practical application.
Examiner Response
Examiner respectfully disagrees.
This argument has been addressed above with respect to Applicant argues#1-2 above.

Applicant argues#4
B. Additional Elements in the Claims Amount to Significantly More
Under the last step of the §101 analysis, the claims are examined for additional elements that provide “significantly more” than the recited judicial exception. “[E]xaminers should continue to consider in Step 2B whether an additional element or combination of elements: [1] adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or [2] simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” 2019 PEG at 23.

Here, again, claim 2 has been amended to recite “wherein the plurality of compliance violation records are stored in a database of an application including a business layer and a data layer, wherein the business layer stores business logic code of the application and includes a first class containing methods configured to retrieve data related to the plurality of compliance violation records, a second class containing methods configured to generate the alert popup, and a third class containing methods configured to generate the letter, and wherein the data layer stores static methods configured to select, update, and transfer data to or from the database, the data layer including a fourth class containing methods configured to retrieve data related to the plurality of compliance violation records, and a fifth class containing methods configured to search the database.”

As explained above, the amended limitation recites a specific technical implementation, embodiments of which are shown in FIGs. 3-4 of the instant application. This specific implementation clearly is not well-understood, routine, conventional. ‘“Well- understood, routine, conventional” here typically means that the additional element only adds the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a generic computer. MPEP 2106.05. This is plainly not the case here. Instead, the additional element here speaks to a particular implementation involving specific programming and data structures. In other words, this particular implementation does not relate to well-understood, routine, conventional activities previously known to the industry. And more importantly, this particular implementation is not recited at a high level of generality but is rather specifically and particularly recited. Accordingly, the additional elements in claim 2, including the amended limitations, represent “significantly more” than the alleged abstract idea.
Examiner Response
Examiner respectfully disagrees.
The claims are not reciting significantly more than the identified abstract idea.
The limitations, ““wherein the plurality of compliance violation records are stored; retrieve data related to the plurality of compliance violation records, generate the alert, and generate the letter” are part of the identified abstract idea.
The additional limitations, “wherein the data layer stores static methods configured to select, update, and transfer data to or from the database, the data layer including a fourth class containing methods configured to retrieve data related to the plurality of compliance violation records, and a fifth class containing methods configured to search the database.”  is generally linking the abstract idea to a particular technological environment (database management), see MPEP 2106.05(h).
Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception.
Mere instructions to implement an abstract idea, on or with the use of generic computer components, or even without any computer components, cannot provide an inventive concept - rendering the claim patent ineligible.
Therefore the claims do not provide significantly more.
As far as the argument related to WURC:
The examiner did not previously conclude in Step 2a prong 2, that there were additional elements that were considered to be insignificant extra solution activity. Therefore, there was no need to re-evaluate the conclusion in STEP 2B. The argument pertaining to providing a factual explanation of why additional elements are directed to WURC (Well understood routine and conventional) is rendered moot. The rejection is maintained.


Applicant argues#5
Claims 2-15 are rejected under 35 U.S.C. §103 as allegedly being unpatentable over Lovejoy in view of Portnoy. However, neither Lovejoy nor Portnoy discloses the amended limitations “wherein the plurality of compliance violation records are stored in a database of an application including a business layer and a data layer, wherein the business layer stores business logic code of the application and includes a first class containing methods configured to retrieve data related to the plurality of compliance violation records, a second class containing methods configured to generate the alert popup, and a third class containing methods configured to generate the letter, and wherein the data layer stores static methods configured to select, update, and transfer data to or from the database, the data layer including a fourth class containing methods configured to retrieve data related to the plurality of compliance violation records, and a fifth class containing methods configured to search the database.”
Because Lovejoy and Portnoy, individually or in combination, do not disclose the limitations of the as-amended claim 2, even if Lovejoy can be combined with Portnoy, no combination of Lovejoy with Portnoy conceivable to one of ordinary skill in the art discloses or suggests the claimed subject matter of claim 2. Therefore, even if Lovejoy were to have been combined with Portnoy, such combination would fail to arrive at all the recited elements of the claims, thus the combination cannot render claim 2 obvious under 35 U.S.C. 8103. For at least the above reasons, neither Lovejoy, nor any combination of Lovejoy, Portnoy, and/or the ordinary skill in the art conceivable to one of ordinary skill in the art renders claim 2 obvious under 35 U.S.C. §103. KSR International v. Teleflex, 127 S. Ct. 1727, 82 USPQ 2d 1385 (2007). Claim 9 is not obvious for the same reasons. The remaining claims are then patentable over the cited references due to at least their respective dependencies from the independent claims.
Examiner Response
This argument is moot, as a new grounds of rejection is provided based on the amendments to the claims, see the 35 U.S.C 103 rejection below.




                                     Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 2-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a method, and apparatus which is one of the statutory categories of invention. (Step 1: YES).
Representative claim 9 recites the limitations of:   
A method comprising: 	 receiving, by at least one processor, a plurality of compliance violation records via a network interface; 
generating, by the at least one processor, a queue in a memory; storing, by the at least one processor, the compliance violation records in the queue;
determining, by the at least one processor, whether a given compliance record       meets an alert criteria;											in response to determining that the given compliance record meets the       alert criteria, rendering, by the at least one processor, an alert popup on a screen;
displaying, by the at least one processor, the given compliance record on the screen, in response to detecting a selection of the alert popup;
searching, by the at least one processor, the memory for a letter template that correspondsto the given compliance record; and
generating, by the at least one processor, a letter based on the letter template
wherein the plurality of compliance violation records are stored in a database of an application including a business layer and a data layer;
wherein the business layer stores business logic code of the application and includes a first class containing methods configured to retrieve data related to the plurality of compliance violation records, a second class containing methods configured to generated the alert popup, and a third class containing methods configured to generate the letter, and wherein the data layer stores static methods configured to select, update, and transfer data to or from the database, the data layer including a fourth class containing methods configured to retrieve data related to the plurality of compliance violation records, and a fifth class containing methods configured to search the database.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a fundamental economic practice (mitigating risk) (steps for receiving, a plurality of compliance violation records;  storing, the compliance violation records;  determining, whether a given compliance record meets an alert criteria; in response to determining that the given compliance record meets the  alert criteria, rendering, an alert; displaying, the given compliance record in response to detecting a selection of the alert;  searching, for a letter template that corresponds to the given compliance record;  And  generating, a letter based on the letter template; wherein the plurality of compliance violation records are stored; retrieve data related to the plurality of compliance violation records, generated the alert, and generate the letter).
Claim 2 recites substantially the same limitations as claim 9, and therefore is analyzed together with claim 9. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, claims 2,9 recite an abstract idea.
(Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claim 9 includes the following additional elements:
The additional limitations, “wherein the data layer stores static methods configured to select, update, and transfer data to or from the database, the data layer including a fourth class containing methods configured to retrieve data related to the plurality of compliance violation records, and a fifth class containing methods configured to search the database.”  is generally linking the abstract idea to a particular technological environment (database management), and the additional limitations, (business layer and data layer, storing business logic code) is generally linking the abstract idea to (business logic/software technology), see MPEP 2106.05(h).
Claim 9 includes the following additional elements:
	A processor, a network interface, a queue in a memory, a pop up on a screen and database.
The processor, network interface, queue in a memory, pop up on a screen, and database are  recited at a high level of generality and being used in its ordinary capacity and are being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 2,9 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 2,9 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 3-8, 10-15 which further define the abstract idea that is present in their respective independent claim 2,9 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 3-8, 10-15 are directed to an abstract idea. Thus, claims 2-15 are not patent-eligible.

                                  Claim Rejections- 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 2-15 are being rejected under 35 U.S.C 103(a) as being unpatentable over US 2015/0248540 to LoveJoy et al, herein Lovejoy in view of US 2009/0048868 to Portnoy et al, herein Portnoy and further in view of US Patent 10,170,203 to Blechman.
	Regarding claim 2, LoveJoy discloses: 
An apparatus comprising (At least: [0043], [0046], [0064], a server is an apparatus being configured to implement the steps of the instant invention); 
a memory (At least: [0108];
a network interface (At least: [0046], [0046], Fig 1: 110, 120, which discloses a communication network used to communicate between the various entities);
a screen (At least: [0063]
at least one processor to (At least:  (Abstract; [0049] [0108], [0110] :
receive, via the network interface, a plurality of compliance (“adherence” as disclosed in Lovejoy is a synonym for compliance, see NPL attached (thesaurus.com, synonym for adhere) violation records (At least:  [0046], [0047], Fig 3: 310; [0064]) ;
generate a queue in the memory (At least: Abstract; [0038], [0041], [0062]) 

[0038]:  According to example embodiments, a system and method for monitoring a patient's adherence to a prescribed medication include assigning non-adherence cases for review by users of a system that monitors patient adherence to prescribed medications, through creation of work queues.
;
store the compliance violation records in the queue (At least: [0038], [0041]:
According to an example embodiment, cases are opened in response to rule triggering and open cases are placed on queues for user review. Queues may be established for different user roles in the system. Queues may also be established for different types of non-adherence behavior. When a case is opened, the case is assigned to an appropriate queue based on a processor determination that the case is relevant to the queue (e.g., a case where the non-adherence behavior is a failure to obtain a prescribed medication may be assigned to a "missing fill" queue
determine whether a given compliance record meets an alert criteria (At least: [0059], [0022], [0067]) 
[0022] FIG. 23A to 23E shows user interfaces by which a user configures an alert scenario for generating notifications in response to triggering based on adherence rules, according to an example embodiment of the present invention.
[0059] In addition to rules, in an example embodiment, the database 210 stores alert scenarios, which describe conditions under which a rule triggering will result in generating a notification, possibly in association with a template for generating the notification. Scenarios may be created to address different non-adherence situations, e.g., a missing fill or a formulary violation. Scenarios may also be plan sponsor specific.
in response to determining that the given compliance record meets the alert
criteria, render an alert popup on the screen (At least: Fig 23C; [0094], [0105])
[0094] As shown in the example UI 68 of FIG. 23A, scenarios may be assigned an effective date and an auto-notification preference, similar to how these parameters were assigned to a rule in FIG. 12. FIG. 23B shows an example UI 70 for assigning adherence categories to a scenario, similar to how adherence categories were assigned to a rule in FIG. 10. FIG. 23C shows an example UI 72 for assigning alert types to a scenario. The alert types are analogous to the case types in FIG. 7. FIG. 23D shows an example UI 74 for specifying what cases should be considered for sending notifications, e.g., open cases, resolved (closed or flagged) cases, and cases where the status was changed automatically by a computer of the adherence monitoring service rather than through user input (e.g., cases that were closed because they remained in the queue too long, or cases that were automatically determined to be adhering based on processing of subsequent PA or claims data).
 [0105] FIG. 33 shows an example UI 96 that shows a list of potential placeholder variables including variables relating to the alert ID (e.g., the case ID in FIG. 25), alert start date (e.g., when the scenario was first triggered, alert status (e.g., case status), alert type (e.g., adherence rule type), a list of alterative medications, a medication bar code, client name, days supply, the name or label of a medication being monitored, the name or label of a medication found, last fill date, and patient information (e.g., member ID, address or age).
Lovejoy does not specifically disclose an alert pop up on the screen.
Portnoy in the same field of endeavor discloses an alert pop up on the screen (At least: [0010], [0027])
 [0010] A system provides a reminder notification function integrated with a barcode point of care (BPOC) system, in which messages are associated with specific medications (within a medication or other database) and reduces the need for a clinician to handwrite message reminders that may be lost or inadvertently ignored. Reminder and notification messages are triggered to " pop-up" on a user display (PDA, notebook, phone, portable or fixed processing device), at specific times and under specific circumstances. These messages alert a clinician of tasks or follow-up actions that need to be performed and improve medication policy compliance, patient safety and clinical outcomes. The system generated message reminders are drug specific and are triggered to display to a clinician at critical times in a medication administration process. The generation of the messages is automatically activated in response to a pharmacist entering a medication order or validating a CPOE (Computerized Physician Order Entry) system order. A user of a BPOC system is presented with medication specific information when it is required, reducing the risk of information alert overload. 
Description of Disclosure - DETX (24):
   [0027] Reminder messages may be set, using Reminder processor 27, to alert a clinician using BPOC system 22 via a " Pop-up" display image window. The Reminder messages may be communicated or displayed to a clinician at specific times, and may recur (e.g., Daily, weekly, monthly, etc.), for a specific number of occurrences, or for a specific period of time. For example, the Reminder message "Patient is NPO X 24 Hours/Call Physician to Update Status" is set to recur on a daily basis or it may be set to display one time only. Further, the Reminder messages may be communicated or displayed to a clinician during specific tasks such as administration tasks, in response to a medication profile being opened. A Reminder message may also be provided to a clinician in response to completion of administration of an IV solution. For example, a Reminder message may be displayed to a user after an estimated time of completion of administration of an IV infusion based upon infusion start time and infusion flow rate. Alternatively, a message may also be triggered in response to BPOC system 22 receiving information from a "smart" infusion device or in response to certain events such as patient admission or transfer or when specific sets of treatments are ordered, for example. 
Portnoy further discloses display the given compliance record on the screen, in response to detecting a selection of the alert popup (AT least: [0010]: 
 [0010] A system provides a reminder notification function integrated with a barcode point of care (BPOC) system, in which messages are associated with specific medications (within a medication or other database) and reduces the need for a clinician to handwrite message reminders that may be lost or inadvertently ignored. Reminder and notification messages are triggered to " pop-up" on a user display (PDA, notebook, phone, portable or fixed processing device), at specific times and under specific circumstances. These messages alert a clinician of tasks or follow-up actions that need to be performed and improve medication policy compliance.

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify LoveJoy’s invention to include an alert pop up on the screen and 
display the given compliance record on the screen, in response to detecting a selection of the alert popup in order to ensure that the messages alert a clinician of tasks or follow-up actions that need to be performed and improve medication policy compliance, patient safety and clinical outcomes (At least: Portnoy: [0010]).

Lovejoy further discloses:
search the memory for a letter template that corresponds to the given compliance
record (AT least: [0039], [0060], [0067] ; and
generate a letter based on the letter template (At least: [0047], [0055]);
wherein the plurality of compliance records are stored in a database (At least: [0052], [0057])
Lovejoy does not disclose, Blechman in the same field of endeavor discloses:
	wherein the plurality of compliance records are stored in a database of an application including a business layer and a data layer (At least: column 9: lines 37-67; column 10: lines 1-3);
wherein the business layer stores business logic code of the application and includes a first class containing methods configured to retrieve data related to the plurality of compliance violation records, a second class containing methods configured to generated the alert popup, and a third class containing methods configured to generate the letter (At least: Abstract; column 2: lines 38-52; column 5: lines 13-30; column 9: lines 55-67; column 10: lines 1-3; column 11: lines 41-67; column 12: lines 1-44);
and 
wherein the data layer stores static methods configured to select, update, and transfer data to or from the database, the data layer including a fourth class containing methods configured to retrieve data related to the plurality of compliance violation records, and a fifth class containing methods configured to search the database (At least: column 4: lines 23-45; column 6: lines 48-53; column 7: lines 33-60).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify LoveJoy’s invention to include wherein the plurality of compliance records are stored in a database of an application including a business layer and a data layer; wherein the business layer stores business logic code of the application and includes a first class containing methods configured to retrieve data related to the plurality of compliance violation records, a second class containing methods configured to generated the alert popup, and a third class containing methods configured to generate the letter; and wherein the data layer stores static methods configured to select, update, and transfer data to or from the database, the data layer including a fourth class containing methods configured to retrieve data related to the plurality of compliance violation records, and a fifth class containing methods configured to search the database in order to ensure that government compliance and clinical guidelines are achieved (Blechman: column 2: 4-6).
	Regarding claim 3, LoveJoy discloses the apparatus of claim 2. LoveJoy further discloses wherein the at least one processor is further configured to render a compliance queue tab on the screen (At least: Fig 4 and associated text; [0063], [0072]).
	Regarding claim 4 LoveJoy discloses the apparatus of claim 3. LoveJoy further discloses wherein the at least one processor is further configured to
render the plurality of compliance violation records in the queue, in response to detecting a selection of the compliance queue tab (At least:  Fig 7; Fig 8; Fig 19-Fig 22; [0063])
	Regarding claim 5, LoveJoy discloses the apparatus of claim 2. LoveJoy further discloses wherein the alert criteria includes a threshold number of
exception items related to the given compliance record (At least: [0093],[0094]).
	Regarding claim 6, Lovejoy discloses the apparatus of claim 2. Lovejoy further discloses wherein the alert criteria includes a threshold exception level (At least: [[0093]).
	Regarding claim 7, Lovejoy discloses the apparatus of claim 2. Lovejoy further discloses wherein the alert criteria includes an exception type (At least: [0093]).
	Regarding claim 8, Lovejoy discloses the apparatus of claim 2. Lovejoy further discloses wherein the at least one processor is further configured to render an alert icon and render an alert form in response to detecting a selection of the alert icon
that permits configuration of a new alert (At least:[0014], [0068],[0078], [0022], Figs 23A to Fig 23E).

	Regarding claim 9, Lovejoy discloses:
	A method comprising:
receiving, by at least one processor, a plurality of compliance violation records via a network interface (At least: [0046], [0046], Fig 1: 110, 120, which discloses a communication network used to communicate between the various entities);
generating, by the at least one processor, a queue in a memory (At least: Abstract; [0038], [0041], [0062]);
storing, by the at least one processor, the compliance violation records in the queue (At least: [0038], [0041]);
determining, by the at least one processor, whether a given compliance record meets an alert criteria (At least: [0059], [0022], [0067]);
in response to determining that the given compliance record meets the alert criteria, rendering, by the at least one processor, an alert popup on a screen (At least:  Fig 23C; [0094], [0105])
Lovejoy does not specifically disclose an alert pop up on the screen.
Portnoy in the same field of endeavor discloses an alert pop up on the screen (At least: [0010], [0027])
Portnoy further discloses displaying by the at least one processor, the given compliance record on the screen, in response to detecting a selection of the alert popup (AT least: [0010]: 
 [0010] A system provides a reminder notification function integrated with a barcode point of care (BPOC) system, in which messages are associated with specific medications (within a medication or other database) and reduces the need for a clinician to handwrite message reminders that may be lost or inadvertently ignored. Reminder and notification messages are triggered to " pop-up" on a user display (PDA, notebook, phone, portable or fixed processing device), at specific times and under specific circumstances. These messages alert a clinician of tasks or follow-up actions that need to be performed and improve medication policy compliance.

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify LoveJoy’s invention to include an alert pop up on the screen and 
displaying by the at least one processor, the given compliance record on the screen, in response to detecting a selection of the alert popup in order to ensure that the messages alert a clinician of tasks or follow-up actions that need to be performed and improve medication policy compliance, patient safety and clinical outcomes (At least: Portnoy: [0010]).

Lovejoy further discloses:
searching, by the at least one processor, the memory for a letter template that corresponds to the given compliance record (At least:[0039], [0060], [0067]); and
generating, by the at least one processor, a letter based on the letter template (At least: [0047], [0055]);
wherein the plurality of compliance records are stored in a database (At least: [0052], [0057]).
Lovejoy does not disclose, Blechman in the same field of endeavor discloses:
wherein the plurality of compliance records are stored in a database of an application including a business layer and a data layer (At least: column 9: lines 37-67; column 10: lines 1-3);
wherein the business layer stores business logic code of the application and includes a first class containing methods configured to retrieve data related to the plurality of compliance violation records, a second class containing methods configured to generated the alert popup, and a third class containing methods configured to generate the letter (At least: Abstract; column 2: lines 38-52; column 5: lines 13-30; column 9: lines 55-67; column 10: lines 1-3; column 11: lines 41-67; column 12: lines 1-44);
and 
wherein the data layer stores static methods configured to select, update, and transfer data to or from the database, the data layer including a fourth class containing methods configured to retrieve data related to the plurality of compliance violation records, and a fifth class containing methods configured to search the database (At least: column 4: lines 23-45; column 6: lines 48-53; column 7: lines 33-60).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify LoveJoy’s invention to include wherein the plurality of compliance records are stored in a database of an application including a business layer and a data layer; wherein the business layer stores business logic code of the application and includes a first class containing methods configured to retrieve data related to the plurality of compliance violation records, a second class containing methods configured to generated the alert popup, and a third class containing methods configured to generate the letter; and wherein the data layer stores static methods configured to select, update, and transfer data to or from the database, the data layer including a fourth class containing methods configured to retrieve data related to the plurality of compliance violation records, and a fifth class containing methods configured to search the database in order to ensure that government compliance and clinical guidelines are achieved (Blechman: column 2: 4-6).

Claim 10 is being rejected using the same rationale as claim 3.
Claim 11 is being rejected using the same rationale as claim 4.
Claim 12 is being rejected using the same rationale as claim 5.
Claim 13 is being rejected using the same rationale as claim 6.
Claim 14 is being rejected using the same rationale as claim 7.
Claim 15 is being rejected using the same rationale as claim 8.
                                               CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/           Primary Examiner, Art Unit 3694                                                                                                                                                                                                       2/23/2022